
	

113 S2397 IS: Federal Adjustment of Income Rates Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2397
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Schatz (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To increase the rates of pay under the General Schedule and other statutory pay systems and for
			 prevailing rate employees by 3.3 percent, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Federal Adjustment of Income Rates Act of 2014 or the FAIR Act.
		
			2.
			Adjustment to rates of pay(a)Statutory pay systemsThe adjustment in rates of basic pay for employees under the statutory pay systems (as defined in
			 section 5302 of title 5, United States Code) that takes effect in fiscal
			 year 2015 under section 5303 of title 5, United States Code, shall be an
			 increase of 3.3 percent, and such adjustments shall be effective as of the
			 first day of the first applicable pay period beginning on or after January
			 1, 2015.(b)Prevailing rate employeesThe adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year
			 2015 under sections 5344 and 5348 of title 5, United States Code, shall be
			 equal to  the percentage adjustment received by employees in the same 
			 location whose rates of basic pay are adjusted pursuant to the statutory
			 pay systems under subsection (a) of this section and 5304 of title 5,
			 United States	Code.  Prevailing rate employees at locations where there
			 are no employees whose pay is increased pursuant to sections 5303 and 5304
			 of title  5 and prevailing rate employees described in section 5343(a)(5)
			 of title 5, United States Code, shall be considered to be located in the
			 pay locality designated as Rest of US pursuant to section 5304 of title 5, United States Code, for purposes of this subsection.
